Citation Nr: 0505648	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-34 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking  to establish veteran status and basic 
eligibility for Department of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The claimant/appellant alleges active military service during 
WWII.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 determination by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A DRO hearing was held at the San Diego RO in 
December 2003.

In August 2004 the claimant sent a letter to the Board 
indicating his desire to appoint an accredited 
representative.  The Board sent Form 21-22 to appoint a  
representative to both of the addresses on file for the 
claimant and asked that he return the form within thirty days 
or the Board would assume that he did not desire 
representation.  As no response has been received, the Board 
will proceed.

In April 1949 and December 1994 decisions, the RO previously 
denied appellant's claim for VA benefits, finding that he had 
no recognized U.S. military service.  In January 2003, the RO 
denied reopening of the claim, finding that no new and 
material evidence had been submitted.  However, in a July 
2003 statement of the case (SOC) and February 2004 
supplemental SOC, the RO addressed appellant's latest claim 
on a de novo basis ( again finding that he did not have any 
recognized U.S. military service).  A claim that had been 
denied on the basis that the claimant had no qualifying 
service is subject to reopening in accordance with 
38 U.S.C.A. § 5108 if new and material evidence is submitted 
pertaining to that claim.  See D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000).  In a May 2004 letter, the RO properly 
characterized the issue on appeal as a claim to reopen.  The 
appellant was not prejudiced by the RO's earlier de novo 
review since it actually accorded him a broader scope of 
review than was warranted.


FINDINGS OF FACT

1. In April 1949 and December 1994, the RO determined that 
the appellant was not entitled to VA benefits because he did 
not have any recognized military service; he did not appeal 
these decisions, and they became final.

2.  Evidence received since the December 1994 decision 
duplicates or is cumulative to evidence then of record, is 
not material to whether the appellant had qualifying service, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the December 1994 decision is not new 
and material, and the claim of basic eligibility for VA 
benefits may not be reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances, and the duty to 
notify includes the duty to advise what evidence, if any, the 
claimant is responsible for submitting to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While it appears that the VCAA does not apply in a case (as 
here) where the law is dispositive (see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board finds that any 
potentially applicable mandates of the VCAA and implementing 
regulations are substantially met. The January 2003 rating 
decision explained the type of evidence necessary to reopen 
the claim (evidence that would provide a reasonable factual 
basis upon which to reconsider entitlement to VA benefits or 
to request a reverification of alleged military service).  A 
June 2003 letter explained the claimant's options for post 
decision review and the actions that VA would take to fulfill 
this review.  A July 2003 statement of the case (SOC), 
February 2004 supplemental SOC and May 2004 VA letter, 
notified him of the evidence considered, the evidence 
necessary to substantiate his claim, the pertinent laws and 
regulations, and the legal basis for the RO's decision.   As 
the appellant has been generally apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA will secure, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has also obtained 
official certification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide or for VA to 
obtain.  The claimant is not prejudiced by the Board 
considering his appeal at this point.

II.  Evidentiary Background

The RO determined in April 1949 that the appellant was not 
eligible for VA benefits because earlier in April 1949 the 
Service Department had certified he had no recognized 
guerilla service and was not a member of the Philippine 
Commonwealth Army inducted into the service of the Armed 
Forces of the United States.  The claimant did not appeal 
this determination, and it became final.  In July 1993 the 
appellant filed another claim for VA benefits and the RO 
sought recertification of his service based his submission of 
a certification from the Armed Forces of the Philippines.  In 
December 1994, after the Service Department found that this 
evidence was insufficient to warrant a change in the original 
certification, the RO again denied the claim, and the 
appellant did not appeal.  Hence, the RO's December 1994 
decision became final, and is the last prior final denial of 
the claim seeking basic eligibility for VA benefits.   

The evidence of record at the time of the December 1994 RO 
determination included:

A Decmber 1945 Philippine Army notice indicating that the 
appellant was discharged from guerilla service.  

An April 1949  Service Department certification showing that 
the appellant had no recognized guerilla service, nor was a 
member of the Philippine Commonwealth Army inducted into the 
service of the Armed Forces of the United States. 
A June 1950 Affidavit for Philippine Army Personnel 
documenting the appellant's Philippine Army service.    

A March 1976 document showing service in the Armed Forces of 
the Philippines. 

A December 1994 response from the Service Department 
indicating that no change in the April 1949 certification of 
no recognized service was warranted.  

The RO's December 1994 decision denying entitlement to the 
benefit sought. 

Evidence received subsequent to the December 1994 decision 
includes:

An additional affidavit for Philippine Army personnel.

A September 1960 Philippine Veterans' Board certification of 
the appellant's Philippine Army guerilla service.

A March 1976 Philippine Army guerilla verification slip.  

The earlier submitted March 1976 document showing Philippine 
army service. 

An August 1994 letter from the Service Department to 
California Congressman Bob Filner explaining that the service 
of another individual, appellant's representative at his 
December 2003 DRO hearing, could not be certified.    

A May 1999 letter from Dr. J concerning appellant's history 
of gout, shrapnel wounds and right eye blindness.  

Records of medical treatment from Dr. C from 2001 and 2002.

A copy of a September 2002 letter from appellant to the San 
Diego VA outpatient clinic requesting a medical examination.   

A February 2003 statement from appellant indicating that the 
evidence he's submitted shows he was a recognized guerilla in 
the service of the Armed Forces of the U.S.  

Argument and testimony contained in the transcript of 
appellant's December 2003 DRO hearing.

III.  Analysis

As was noted, prior (April 1949 and December 1994) decisions 
denied the appellant veteran status (and thus basic 
eligibility to VA benefits).  He did not appeal those 
determinations, and each became final.  38 U.S.C.A. § 7105.  
The December 1994 decision is the last final decision in this 
matter, and may not be reviewed/reversed based on the 
evidence then of record.  However, "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the appellant's request to reopen 
his claim for basic eligibility for VA benefits was received 
in October 2002, the amended regulation applies to this 
claim.  Under the amended version, "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.  Evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  Regarding materiality, newly presented evidence 
need not be probative of all the elements required to award 
the claim but the evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

A determination as to whether evidence is new is separate 
from a determination as to whether evidence is material.  
Vargas-Gonzales v. West 12 Vet. App. 321 (1999). Evidence 
that is cumulative of previously presented evidence is not 
new.  Id.  If the Board determines that the evidence is not 
new, that should end the analysis as to whether the evidence 
is "new and material."  If the evidence is not new, it is not 
necessary to go on and determine whether it is material.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service department certifications of service are binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 
3.203.

Because the  appellant's claim was previously denied based on 
a finding that he did not have recognized service in the U.S. 
Armed Forces, for evidence to be new and material, it would 
have to tend to show that he did have recognized service that 
would legally qualify him for VA benefits.  See Evans, supra.  

The evidence received subsequent to the December 1994 RO 
decision consists of additional statements by the appellant, 
Philippine army documents showing military service and 
medical reports.  None of this evidence in any way tends to 
establish Service Department recognition of the appellant's 
service in the U.S. Armed Forces.  Nor does it provide any 
basis for seeking service department re-certification.  It is 
clearly cumulative, as it merely repeats his previous attempt 
to use Philippine army documentation of his military career 
to show recognized service in the U.S. Armed Forces.  
Consequently, it does not constitute new evidence under 
Vargas-Gonzales, supra.  Since the evidence is not new, it 
clearly cannot be "new and material" and analysis of 
appellant's claim need not continue.  However, it is 
noteworthy that the evidence is also not material under Evans 
supra since it does not tend to prove that appellant has 
recognized service certified by the Service Department or 
that recertification should be sought.

In conclusion, the evidence added to the record since the 
December 1994 decision does not, by itself or when considered 
with previous evidence of record, relate to the unestablished 
fact necessary to substantiate the claim.  Nor does it raise 
a reasonable possibility of substantiating the claim.  The 
added evidence it is not new and material and the claim 
cannot be reopened.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to reopen a claim seeking to establish veteran 
status and basic eligibility for VA benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


